TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00495-CR


Almer Lee Colbert, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 9024073, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
On April 10, 2003, this Court affirmed Colbert's conviction for habitual theft after
reviewing his appointed counsel's frivolous appeal brief and what the Court understood to be
Colbert's pro se brief.  Colbert subsequently filed a "motion to abate judgment and opinion"
complaining that, despite repeated requests from him, the district clerk had never provided a copy
of the appellate record for his use.  He also complained that he had not filed what he considered to
be his pro se brief.  After several inquiries from the Clerk went unanswered, a deputy district clerk
finally confirmed Colbert's assertion that the record had not been sent to him.  The district clerk
promised to promptly send him the record. 
The opinion and judgment of this Court dated April 10, 2003, are withdrawn.  The
motion to abate is dismissed.  If she has not already done so, Ms. Amalia Rodriguez-Mendoza, the
Travis County District Clerk, is ordered to immediately deliver a copy of the clerk's and reporter's
records in this cause to Colbert.  Appellant Almer Lee Colbert is ordered to tender his pro se brief
for filing no later than July 25, 2003. 
It is ordered June 13, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish